A024SB        (Rev.09/11)Judgment in a CriminalCase
              Sheet 1




                                         United States District Court
                                                          Southern District of Illinois
                                                                                               AMENDED
              UNITED STATES OF AMERICA                                        JUDGMENT IN A CRIMINAL CASE
                                 V.

                         Hachael S. Holt                                      Case Number: 4:13CR40067-001

                                                                              USM Number: 10262-025

                                                                              LaloyaM. Berry
                                                                              Defendant'sAttorney
THE DEFENDANT:
OTpleaded guilty to count(s)          1,2 and 3 of the Supereeding Indictment
• pleaded nolo contendere tocount(s)
   which was accepted by the court.
• was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty ofthese offenses:

Title & Section                  Nature of Offense                                                   OlTenae Ended              Count




 21 U.S.C. 841(C)(2}              Possession of a Listed Chemical Knowing It Would be Used               9/30/2011               2s,3s




       The defendantis sentenced as provided in pages 2 through                     of this judgment. The sentence is imposedpursuantto
the Sentencing Reform Act of 1984,
• Thedefendant hasbeen found not guilty on count(s)
• Count(s)                                            •   is   • are dismissed cm the motion ofthe United States.

         It isordered thatthedefendant mustnotify theUnited States attorney forthisdistrict within 30daysof anychance of name, residence,
ormailingaddress until allOnes, restitution, costs, and special assessments imposed bythisjudgmentarefiilLy paid. Ifordered topay restitution,
the defendant mustnotify the courtandUnitedStates utomey of material changes in economic circumstances.
                                                                       2/12/2014
                                                                      Date of ImpositionofJudgment




                                                                       J. Phil Gilbert, District Judge
                                                                      Name and Title ofJudge



                                                                      Date'
                                                                              IZ/5 I&
A024SB       (Rev.09/11} Judgmentin Criminal Case
             Sheet!—Imprisonment
                                                                                                        Judgment—Page        of

DEFENDANT: Raohael S. Holt
CASE NUMBER: 4:13CR40067-001


                                                                 IMPRISONMENT

         The defendant is hereby committed to the custody of the United States Bureauof Prisons to be imprisoned fora
total term of:
 114 months on counts 1,2 and 3 of the Superseding Indictment. All counts to run concurrent with each other.




   CT The court makes the foilowing recommendations to the Bureau ofPrisons:
  That the defendant be placed In the Intensive Drug Treatment Program.



         The defendantis remandedto the custody ofthe United States Marshal.

   •     The defendant shall surrender to the United States Marshal for this district:

         •     at                                   •     a.m.    •    p.m.       on
         •     as notified by the United States Marshal.

   •     The defendant shall surrender for service ofsentence at the institution designated by the Bureau of Prisons:
         •     before 2 p.m. on                                               .
         •     as notified by the United States Marshal.
         •     as notified 1^ the Probation or Pretrial Services Office.


                                                                      RETURN

I have executed this judgment as follows:




         Defendant delivered on                                                            to


                                                        , with a certified copy ofthis judgment



                                                                                                     UNITED STATES MARSHAL



                                                                              By
                                                                                                  DEPUTY UNITED STATES MARSHAL
A024SB         (Rev. 09/11)Judgmentto a Quninal Case
               Sheets—Supervised Release


DEFENDANT: Rachael S. Holt
CASE NUMBER: 4:13CR40067-001
                                                           SUPERVISED RELEASE

Upon releasefrom imprisonment, the defendant shall be on supervised release for a term of:
4 years (4 years on Count Is and 3 years on Counts 2s and 3s) All Counts to run concurrent with each other.

              The defendantmust reportto the probationoffice in the districtto whichthe defendant is releasedwithin 72 hoursof releasefromthe
custody of me Bureau of Prisons.
The defendant shall not commit another federal, state or local crime.
Thedefendant s^U notunlawfrdly possess a controlled substance. Thedefendant shall refrain from any unlawful useofa controlled
substance. Thedefendant shallsubmit to one dragtest within IS daysof release from imprisonment and at leasttwo periodic drugtests
thraoafler, as determined by the court.
•    Theabove dragtestingcondition is suspended, basedon the court's detennination that the defendant posesa lowriskof
          future substance abuse. (Check, i/tg^licable.)

qT The defendant shall not possess afirearm, ammunition, destructive device, or any other dangerous weapon. (Check, (fapplicable.)
•         The defendant shallcooperate in thecollection ofDNAas directed by die probation officer. (Cheek, iftg>pticable.)
a         The defendant shall comply with the requirements ofthe Sex Offender Registration and Notification Act (42 U.S.C. §16901, et seq^)
          as directed bytheprobation ofHcer, theBureau of Prisons, or am statesexoffender registration agency in which he or sheresides,
          works, is a student, or was convictM of a qualifying offense. (Chedi, ifajgttteable.)

•         The defendantshall participate in an approvedprogram for domesticviolence. (Cheek, (fappHcabk)
        Ifthis jud^oit imposes a fine or restitution, it is a condition ofsupervised release that the defendant pay in accordancewith the
Sdtedule ofPaymentssheet ofthisjudgment
             The defendantmustcomplywiththe standardconditionsthat havebeenadoptedby this court as wellas withanyadditional conditions
on the attached page.

                                           STANDARD CONDITIONS OF SUPERVISION
     1)    the defendantshall not leave thejudicial districtwithout the permission ofthe court or probation officer,
     2)    the defendant shall reportto the probation officerin a matmer and frequency directedby the court or probation officer;
    3)     the defendant shallanswertruthfully all inquiries by the probation officer andfollow the instructions of tiieprobation officer;
    4)     thedefendant shallsupporthis or her dependents and meetotherfrmilyresponsibilities;
    5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
           acceptable reasons;
    6)     the defendant shallnotifythe probation officerat leastten days priorto any change in residenceor employment;
     7)    the defendantshall refrain from excessive use of alcohol and shall not purchase,possess, use, distribute, or administerany
           controlled substance or any paraphernalia related to any controlled substances, exceptas prescribed by a physician;
     8)    the defendantshall not frequent places where controlledsubstancesare illegally sold, used, distributed, or administered;
    9) thedefendant shall notassociate withanypersons engaged in criminal activity andshall not associate withanyperson convicted of a
       felony, unlessgranted permission to do so by the probation officer;
    10) the defendantshall permit a probation officerto visit him or her at any time at home or elsewhere and shall permitconfiscation of any
        contraband observed In plainviewof the probation officer;
    11) thedefendant shallnotifythe probation officerwithin seventy-two hours of beingarrested orquestioned by a lawenforcement officer;
    12)    the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agen^' without the
           permission oftite court; and

    13)    as directed bytheprobation officer, thedefendant shallnotify thirdparties of risksthatmaybeoccasioned byfeedefendant's criminal
           record or personal history or characteristics and shall permit fee probation officer to make such notitications and to confirm fee
           defendant^compliance wifesuchnotification requiremenL
A024SB    (Rev.09/11)Judgment in a CriminalCue
          Sheet 3C—Supetviied Rdeaae
                                                                                           Judgment—Page         of
DEFENDANT: Rachael S. Holt
CASE NUMBER: 4:13CR40067-001


                                     SPECIAL CONDITIONS OF SUPERVISION
 XThe defendant shall cooperate in the collection of DMA as directed by the probation officer.

 X The defendant shall pay any financial penalty that is imposed by this judgment and that remains unpaid at the
 commencement of the term of supeivised release. The defendant shall pay the fine in installments of $10.00 or ten
 percent of his net monthly Income, whichever is greater.

 X The defendant shall provide the probation officer and the Financial LitigationUnit of the United States Attome/s Office
 with access to any requested financial information. The defendant is advised that the probation office may share financial
 information with the Financial Litigation Unit.

 X The defendant shall apply all monies received from Income tax refunds, lottery winnings, judgments, and/or any other
 anticipated or unexpected financial gains to the outstanding court-ordered financial obligation. The defendant shall
 immediately notify the probation officer of the receipt of any indicated monies.

 X Due to the defendanfs substance abuse history, she shall participate as directed and approved by the probation officer
 in treatment for narcotic addiction, drug dependence, oralcohol dependence, which includes urinai)^is or other drug
 detedion measures and which may require residence and/or participation in a residential treatment fedilty or residential
 reentry center. Anyparticipationwill require complete abstinence from all alcoholic tieverages. Illegal sutetances, and all
 other substances for the purposes of intoxication. The defendant shall pay for the costs associated with substance abuse
 counseling and/ or testing based on a copay sliding fee scale approved by the United States probation Office. Copay shall
 never exceed the total costs of counseling. The number of tests shall not exceed 52 in a one year period.

 X Based on the nature of this offense and the defendanfs criminal history, the defendant shall submit her person,
 residence, real property, place of business, computer, electronic communication and data storage device or media,
 vehicle and any other property under her control to a search, conducted by the United States Probation Officers and such
 other law enforcement personnel as the probation officermay deem advisable and at the direction of the United States
 Probation Officer, at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband or
 evidence of a violationof a condition of supervision, wKhout a warrant. Failure to submit to a search may be grounds for
 revocation. The defendant shall inform any other residents that the premises may be subject to a search pursuant to this
 condition.

 X As the Court has reason to believe that the defendant Is in need of mental health treatment, the defendant shall undergo
 a mental health assessment and participate In a program of mental health treatment, In anger management, domestic
 violence, cognitive skills,or other forms of therapy or counseling that may be recommended and as directed by the
 probation officer, until such time as the defendant is released from the program by the probation officer. This may include
 a psychiatric evaluation and may require participation in a medication regiment. The defendant shall follow the medication
 regiment as prescribed by a licensed practitioner,at the directionof the probation officer. The defendant shall pay for the
 costs associated with services rendered for counseling and or testing based on a copay sliding fee scale, as directed and
 approved by the United States Probation Office. The copay shall never exceed the total costs of counseling.

 X Based upon her depression, the defendant shall participate in mental health counseling at the direction of fiie probation
 department.

 X As the defendant Is not educationally or vocationally prepared to enter the workforce, she shall participate in any
 program deemed appropriate to improve job readiness skills, which may include participation in a GED program or
 Workforce Development Program, as directed by the probation officer.
A024SB    (Rev. 09/11)Judgment in 8 Orimiiul Case
          Sheet S—Criminal Monetary Penalties
                                                                                                                                  of
DEFENDANT: Rachael S. Holt
CASE NUMBER: 4:13CR40067-00i
                                             CRIMINAL MONETARY PENALTIES

    The defendantmust pay the total criminal monetary penaltiesunder the scheduleof payments on Sheet 6.

                     Assessment                                           Fine                                  Restitution
TOTALS            S 300.00                                             S 300.00                               S 0.00



•   The detetmination of restitution is deferred until                    An Amended Judgment in a Criminal Case(A0245Q will be entered
    after such determination.


•   The defendantmust make restitution(includingcommunityrestitution)to the followingpayees in the amount listed below.

                                                                                                                    pecified otherwise
    If thedefendant makes a partial payment, each p»ee shallreceive an approximately prop^oitioned payment, unless specified    ^      in
    thepriority order or perc^tagepayment column nelow. However, pursuant to 18 U.S.C. § 36640), allnonfederal t--"'victims must' •-—
                                                                                                                                  be paid
    before the United States is paid

Name of Payee                                                              Total Loss*           Restitution Ordered     Priority or Percentage




TOTALS                                                         0.00                                    0.00



•    Restitution amount ordered pursuant to plea agreement S

•    The defendantmust pay interest on restitutionand a fine of more than $2,500, unless the restitutionor fine is paid in fiill beforethe
     fifteenth day afterthe date ofthejudgment,pursuantto 18U.S.C. § 3612(f). All of the paymentoptionson Sheet6 maybe subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612^.

qT The court determined that the defendam does not have the abillQr to pay interest and itis ordered that:
   of the interest requirement is waived for the Ej^ fine • restitution,
     •   the interest requirement ftir the          •   fine   •      restitution is modified as follows:


* Findings for the total amount oflosses are required under Chapters 109A, 110,1 IOA,and 113A ofHtle 18 for offenses committed on or after
S^tember 13,1994, but before April 23,1996.
A024SB    (Rev. 09/1OJndgment in a Criminal Case
          Sheet 6—Schedule of PayiBtms
                                                                                                          Judgment—Page        6_     of
DEFENDANT: Rachael S. Holt
CASENUMBER: 4:13CR40067-001


                                                   SCHEDULE OF PAYMENTS

Having assessed thedefendant's ability to pay,payment of thetotalcriminal monetary penalties is due as follows;
A of Lump sum payment ofS 600-00                             due immediately, balance due
          •     not laterthan                                    ,or
          •     in accordance          DC, • D,             •      E, or ^ Fbelow; or
B    n    Payment to beginimmediately (maybe combined with               • C,        • D, or      • F below); or
C    •    Payment in equal                      (e.g., weekly, monthly, quarterly} installments of S                           over a period of
                       (e.g., monthsor years), to conunence                      , (e.g., 30or 60days) after the date of thisjudgment; or
D    •    Payment in equal                      (e.g., weekly, monthly, quarterly) installments of S                          over a period of
                       (e.g., monthsor years), to commence                        (e.g., 30 or 60 days) after release from imprisonment to a
          term ofsupervision; or

E    •    Payment duringthe term ofsupervised releasewill commence within                 _(e.g, 30 or 60dtq/s) afterrelease from
          imprisonment Ihe courtwill set die payment plan based on an assessment of the defendant'sabilityto payat diattime; or
F         Special instructionsregarding the payment of criminal monetary penalties:
           The defendant shall make monthly payments Inthe amount of $10.00 or ten percent of her net monthly income,
           whichever is greater.




Unless diecourthasexpresslyordered otherwise. IfthisJudgment imposes imprisonment,payment ofcriminal monetaiy penalties bdueduring
imprisonment All criminal monetaiy penalties except mose payments made through the Federal Bureau of Prisons' Inmate Financial
Responsibility Program, aremade to the cleric ofdie court

The defendantshall receivecredit for all payments previouslymade towardany criminalmonetaiy penalties imposed.



•    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (tneluding defendant number), Total Amount, Joint and Several Amount,
     andcorresponding payee, if appropriate.




•    The defendant shall pay the cost ofprosecution.

•    The defendant shall pay the following court cost(s):

•    The defendant shall forfeit the defendant's interest in the following property to the United States:




Pmnments shallbe applied in thefollowing order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(SJfine interest, (6) communi^restitution, (7) penalties, and(8) costs, including cost of prosecution and courtcosts.
